IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50360
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

STEVIE LAMAR HAWKINS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. W-00-CR-112-ALL
                       --------------------
                         December 27, 2002

Before JOLLY, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Stevie Lamar Hawkins appeals his bench-trial conviction for

possession with intent to distribute crack cocaine.    He

challenges the denial of his motion to suppress evidence seized

pursuant to a search warrant.

     In reviewing the denial of a motion to suppress evidence

obtained pursuant to a search warrant, we determine: (1) whether

the good-faith exception to the exclusionary rule applies; and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50360
                                -2-

(2) if not, whether probable cause supported the warrant.     United

States v. Cherna, 184 F.3d 403, 407 (5th Cir. 1999).

     Hawkins contends that the good-faith exception does not

apply because the affidavit on which the search warrant was based

was merely a “bare bones” affidavit.   Specifically, he argues

that the affidavit did not establish the reliability of the

informant, that it was vague and conclusional, and that it

contained insufficient corroboration of the informant’s

allegations.

     The affidavit was based on the personal observations of a

concerned citizen and the investigating officer.   Moreover, the

information provided by the citizen was sufficiently detailed and

was corroborated by the investigating officer’s personal

observations and by information learned from another law

enforcement officer.   United States v. Satterwhite, 980 F.2d 317,

320 (5th Cir. 1992); United States v. Fields, 72 F.3d 1200, 1214

(5th Cir. 1996).   Given the foregoing, the judgment of the

district court is AFFIRMED.